Mr. Justice Walkee delivered the opinion of the Court. The earlier history of this case will be found reported in 4 Eng. 320. Upon consideration of the case then this court decided that the case be remanded, and a decree rendered therein in accordance with the prayer of the bill. Whether right or wrong, that decision is the law of the case, and the mandate upon the circuit court obligatory. Porter et al. v. Hanly, 5 Eng. 187. So far as the defendant’s interests were involved, from the state of the issue, and the admissions by the defendant that the bill was true, there is no perceivable error. If there were rents and profits to be accounted for, he should have set them up and made an issue in the pleadings, which would have warranted a decree in regard to them. The only material departure from the prayer of the bill was in making the order to deliver up the scrip conditional. From the state of the pleadings, it was a point conceded that Lincoln had the scrip, and the prayer of the bill was that he should, deliver it up to be canceled. The decree should have been rendered accordingty with such further decretal order as might be necessary to enforce its observance. For this error, the decree must be set aside, and the cause remanded for further proceedings to be had according to the equitable rights of the parties, in accordance with the opinion herein delivered.